OFFICE       OF THE ATTORNEY GENERAL             OF TEXAS
                           AUSTIN




lkumrablrc. n. Csvnaes
~.tats Auditor
Carl to1 Bulldln(;
Awtln,   Tuaa




                                                  cxuwasreportss




                                                  our letter       or
~r?coctlt dste

                                         . S.,   frwldos     ior
                                          ‘%mms Ian ~mnneotion
                                          thrl Stat4Pll Tablfo
                                         C7th Leg.,' p. 152,


                                   raaorde of the State
                          fauoatiofl,     x4 find that t3ic
                          B iAttrFrStt3d -at dirtdot
                          his ha OS waning th?t ths
                          ctn filin<     thasa suppl~seatal
                      orts should 9100 pay carWin
       axpsnsss     or t&c $?itatd D4Jprtiwnt la that
       oo5llcotlon.       'The Dfstrlots     naturelly      have
       to psp tholr own loa.           rrpsnae, in ta:tlng
       ths sop;lcscntttl       CMQII~ ia the 4~~34 ~451143
       that they h.~vc to staml the expense of th?
       Originel~amaus.          356 33gsttmod        or DUOS-
       tlon pyz all of the Stste             axpenra     in can-
       n%ation with checking the rrgul~r cenaua
       ro11s,    tto.,    but ia now sn@ has barn ml-'
       lectlnf    fro- the School 3f.striots           ftllaC
     Xonorabls   Or Ii4 ~Wt4ra        Page 2



         ,thsaa aupphaentrl  a8na~a rrporta;   a'fra of
          30$ (3s$.et first) for 6a u hloholaatlo   la-
..        oludrd on au& suppl.aaental  oenaus reporta.
               *we arb not a&6 as to the Ati(gallty 0r
         tha oollda6ing    or meals r0e4 by *ha Dame-
       . wet   of 2Jduoatloa aad shall (piatl;l:a   -@aolabr
         a ruling iraa yab oa th+ ma8t0~~ .Xp Pt lagal
         for tha MptrtrP8H     fo aafiaat q     suah fsa
         uadac tha ~pro~lalona of the Artl.ole. te uhioh
          raferraoo la mad6 abgve, or          uudu   ony ,qther
         ‘Ar~lOl~ la fit6 8tatu~44?

                 *A raooad qti&tlat     hrlr’aa   la th%s .ooni
         ~wtlan..-.~~?i~e.?cttae oolkotad 8e lbeva do-
         rortbsd  .ao  brlag drpoaited $n aa Aurtin
         Bask rlth~ d isburssm~ta    from them bet=                .
         metIe la the form of ohaoka hatins only ‘tha
         algnattma at aa smployaa of the Dapsxtmat                     .
         or Fd'duoatlaa, Xtt other wopda, Shla aarsy
         is bdng hsadlid is “Laoal Pu&W of. that:
         Dape#taeat     rhi& asy ba 1llsgL      utadal! the   :
         Statrtttra tht    as&r ‘prorlalua for the’ baadllag.
         ai &ate Zttada through th*..State “l%saaury.
         Plsaei. a&lee uo aa to tlila-shoti        tharr
         ftta4a~~(whrthor or not lo@4       ~oallodt.w3) br
         d6poa,$ta3 $11. the Stab3 Trsarurtry ,rlth pay-
         menta.‘thersf~oa a&e on warrant&~drawn
         againat the Treatiursr, a&I subjoo% to,tht
          aa   r eatrlotiouo  aa other .S.ta to .Yuatl+ in
          their axpaaUlturaa?    ,;                   p..

               tiottr praiapt iCpQ,to bh.aa qiaa$iaaa
          ~111 ba great*    a~pr6,olatsd.* ~.




          Ohorrla or rdjaoeat thereto o? aanps, WaarvutiOn~,
          bulldlng  or dam pTOjCUt8 eponeorod by Faders1
          ttOVO~AWltt Or State ~SXtlitWA\,owershfp  sad whom
          oreatlon results In sn unusual inareass  ln aoholsstlo
    Honorabla               0, 8. Cernaaa           Faga f

            population in a aohool dlatrlol’upoa     tha oartlilad
          - rapueat ot the oouaty aoporbtandui%      of the oouaty
            in '*blah aoah an wmaael lnaraaea arla6a,       the Stat.
            Snparintandant   of Pub110 Ihatruotiao    et dlatriot
            4Xp4~a4, ah4U raquira 4 4u   applemnta i roholartlo
            06asw to ba taken of Urn       atriot iaroltad.     In tha
            lwa t that tha ooaaw baola luthorlsod ahowml . rub-
            ltential  lnora~rr irr roholaatla    opoletbd, the 8bta
            Su~adatandaat                   of Fubllo       l[nrtrw      0laa     my rpgaova         l
                       laantel            oaaaw     roll,        addin@   w&Q     4Qmu.ar      ,a&
            ‘W onei l
            Ui       llgibla                      roholrotl~a         to tha roll@ of tha
            diaklotr..               Said a
            roll ahall              bq
            oaaaw es it




            April~22,               ezid no &ljuakueat i,a a                   elutlo      lpgmrtioh-
            aoat            in a diatrlot          ontltla4        6hurto o&all bb la ea
          . eaount #ora than that aaoo8mar~ for tho rd6itluml
            ~pduttt244    n46dod to, 0*4 t4k th4 n40a4 0r 0~4b
            clls6rlota sad whioh ehell be rg$rorad bt’ thi- 66eta
            Dapatfmat                of    E&iaetlon.a

                Ii la our oplalar that the pQrir4 *at dirtriot.
    axponaa* rafara only to tha apoera ooano06od with tha
    t&w         Of tb4 8U~~hOUfEhd                   OOMW 4              th4    dtQ@,iOt      4nb
    do68 not authorlm                     #a State Supalataadant                  to aailaot
    MY    r40    Or Oh4p64            60 6& 4       0~4     Of l          edditlaaal   ax wiaa
    ~~w~4,fiby               tha se++         tllvlrtorr     qf Y        4’aapsrtaoa6 6P
                   .
                       ‘,
                       ‘ma      ~a@op~lcrtlon             Bill     for    fiJia l%aorrtita     and
    A&llniatratlre     rmw Saaata of thaS%ataOfm~~aineat
    by thaw Forty-al&i      La~alatura    aontd,aa
    or $20.8~      ror thr Sob001 .aenaua
    of Sduoation              for    aeoh o? the
    Sea Cesersl              and Speoiel          Lawa, Aaba of 48th teglelaturer




I
I
L                                                                                                        q
                                                                                         ‘i:.
                                                                                                9.       l




     7



          Ho&able         C. 8. Cavnaaa           Fag*. 4
                                                                                                     \




                followisg           this
                                       l9flo rlatica asa es a part               or t&a
          Aot ia Oaatioa         (l5)b oi t L Oasarsl Provlaiaks,                uhlah
          wads    la port       da r0110ttrt

                 me    ~proprlatlcas  hetaln protid     a to bd eon-
                 #true6  en tha mexlaw auw to bo a         latad to
                 and to? the revere.1 purgoaos naaed hboaia, end tha
                 swank    arm intended to awar; and shall oovaz the
..
                 attire most of the rai eati*a ltaam l
                 rhsll    llot bo $tlDDl+MAl 1ad f?Or ray          othw1
                                 a4 ot%amin     prQWti                     tp
                                     ahall be made, a&r &atlaz$   o%u?
                                      be tno,wrrd by sw domprrtaiast of tklm
                 Mati,      .   .    .*    800 Taaoa~a      T&am-8asaltm        law
                 8arrloa,       1913,      Ro. 5, 9a&a 1025.
                 Thla j+mrision            l&mt              or0 la-
                                                    map 14smatin('Cb.e
         tl ma la broad eaouo& la our  op Pnlan, to prohib f 6 t 8,a
         Stetr Dqm+aat    a? Z&t+      mar ahaz8la(l b4o +mal
         diatrlota a ire or 30$ 01 15$ par fPpl1 or sss ouhar
         emuat to .a plement t&o approp?iabion   ma40 by t&a Lagia-
         Xaburs for x s Caams Div~shs   of &tie Dogutaant,     3s
         raalire that tb uork la tha Coaaua Dirialas    ta iaaPaeaad
         by the paaaega oi Oh6 mob aobho~litla6 the taking oi n
         lupplaasatal  oeusw, but t&a L Irlaturo     did Sot ,888 tit
         ta raka ~na addltloaal  ap9roprl&+$laa to gmg swh saltloml
         expaaat  aoi’ did It m~tkwir~ tRa dapu       at r0 asflaot
         awe fxan ‘thr roap2otlva ~biatrlotar
                 If bhe phrase *at dlabrirt    ax~aiisanautfw?lzad     the
         State Dagmxbiant to oollaat     thaaa fair from tha d~atriots~
         (am- olslaad bl aimrbera of the Dapwbarat of Edaoatlao) they
         would .ooostltata  publlo armmy asA ahaul        ba CL8 rltad     ln
         the s6ata Treasury    asd not in ea Adatla bask. ftl*          our
         opinion that the OOll4OtlOs of the faaa &s: maa~Ww?ited by
         any law aad tbot tha State her so intarasS Ln the furid thor
         orated,    haor 8-a should not be da$oalta4 la tha Wet+
         TraaaurlpI, but should be raturnad    to bha raapaetlta      dirtriots
         ~~~~~~hr:dZ,~6~11aatad.            Sao Dealyl vs. Rlo~ezaak




         CTOznad
           F
           g.LQ
              .                                                      ---